            Case 1:20-cv-08190-LLS Document 6 Filed 10/15/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHRISTOPHER AMBROSE WILLIAMS,

                                 Plaintiff,

                     -against-                                    20-CV-8190 (LLS)

                                                                ORDER TO AMEND
 FedEx; FEDERAL EXPRESS
 CORPORATION,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

         Plaintiff, appearing pro se, brings this action under Sarbanes-Oxley Act, 18 U.S.C.

§ 1514A. By order dated October 5, 2020, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth below, the

Court grants Plaintiff leave to file an amended complaint within sixty days of the date of this

order.

                                    STANDARD OF REVIEW

         The Court must dismiss an (IFP) complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

         While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
           Case 1:20-cv-08190-LLS Document 6 Filed 10/15/20 Page 2 of 12




original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        The only allegations in the complaint are as follows:

        I filed a complaint with the department of labor that my former employer violates
        the Sarbanes Oxley Act and would like to not [sic] withdraw my complaint to
        federal court.

(ECF 2 ¶ III.)

                                            DISCUSSION

A.      The Sarbanes-Oxley Act

        The Sarbanes–Oxley Act (SOX) prohibits publicly traded companies from discharging an

employee because of any lawful act done by the employee:




                                                   2
           Case 1:20-cv-08190-LLS Document 6 Filed 10/15/20 Page 3 of 12




         to provide information . . . regarding any conduct which the employee reasonably
         believes constitutes a violation of section 1341 [mail fraud], 1343 [wire fraud],
         1344 [bank fraud], or 1348 [securities fraud], any rule or regulation of the [SEC],
         or any provision of Federal law relating to fraud against shareholders, when the
         information . . . is provided to . . .
         (C) a person with supervisory authority over the employee (or such other person
         working for the employer who has the authority to investigate, discover, or
         terminate misconduct).

18 U.S.C. § 1514A(a)(1)(C).

         To state a claim under § 1514A, a plaintiff must allege that (1) he engaged in protected

activity; (2) the employer knew that he engaged in the protected activity; (3) he suffered an

unfavorable personnel action; and (4) the protected activity was a contributing factor in the

unfavorable action. Bechtel v. Admin. Review Bd., 710 F.3d 443, 447 (2d Cir. 2013); Yang v.

Navigators Grp., Inc., 18 F. Supp. 3d 519, 528 (S.D.N.Y. 2014). See also Murray v. UBS Sec.,

LLC, No. 12-CV-5914 JMF, 2013 WL 2190084, at *3 (S.D.N.Y. May 21, 2013) (Section 806 of

the SOX “provides anti-retaliation protections for employees of public companies” who report

certain misconduct to a supervisor).

         An employee who alleges a violation of this provision must first file a complaint with the

Department of Labor but may thereafter bring suit if the Secretary of Labor does not issue a final

decision within 180 days. Id. § 1514(b)(1); Guyden v. Aetna, Inc., 544 F.3d 376, 380 (2d Cir.

2008).

         Plaintiff’s complaint does not comply with federal pleading rules. Plaintiff brings this

complaint against his former employer, but he fails to explain what actually occurred in violation

of the SOX. Plaintiff fails to explain, for example, the nature of the protected activity in which he

engaged, and that he was subjected to an unfavorable action by his former employer because of

his protected activity. . Plaintiff does assert that he filed a complaint with the Department of




                                                  3
          Case 1:20-cv-08190-LLS Document 6 Filed 10/15/20 Page 4 of 12




Labor as required, but because he does not allege when he filed it, it is e not clear if he has been

waiting for more than 180 days for a final decision from the Secretary of Labor.

B.      Motion for Pro Bono Counsel

        The factors to be considered in ruling on an indigent litigant’s request for counsel include

the merits of the case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the

facts and present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170,

172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the

merits are “[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172.

        Because it is too early in the proceedings for the Court to assess the merits of the action,

Plaintiff’s motion for counsel is denied without prejudice to renewal at a later date.

                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend his complaint to detail his claims. In the statement of

claim, Plaintiff must provide a short and plain statement of the relevant facts supporting each

claim against each defendant named in the amended complaint. Plaintiff is also directed to

provide the addresses for any named defendants. To the greatest extent possible, Plaintiff’s

amended complaint must:

        a) give the names and titles of all relevant persons;

        b) describe all relevant events, stating the facts that support Plaintiff’s case including
           what each defendant did or failed to do;

        c) give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;

        d) give the location where each relevant event occurred;

        e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
           describe the injuries Plaintiff suffered; and

        f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
           relief, or declaratory relief.



                                                   4
            Case 1:20-cv-08190-LLS Document 6 Filed 10/15/20 Page 5 of 12




          Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                           CONCLUSION

          Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 20-CV-8190 (LLS). An Amended Complaint form is

attached to this order. No summons will issue at this time. If Plaintiff fails to comply within the

time allowed, and he cannot show good cause to excuse such failure, the complaint will be

dismissed for failure to state a claim upon which relief may be granted.

          The motion for counsel is denied, and the Clerk of Court is directed to terminate it. (ECF

No. 3.)

          Plaintiff has consented to receive electronic service of court documents. (ECF No. 4.)

SO ORDERED.

Dated:      October 15, 2020
            New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                   5
               Case 1:20-cv-08190-LLS Document 6 Filed 10/15/20 Page 6 of 12




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:20-cv-08190-LLS Document 6 Filed 10/15/20 Page 7 of 12




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
          Case 1:20-cv-08190-LLS Document 6 Filed 10/15/20 Page 8 of 12




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
          Case 1:20-cv-08190-LLS Document 6 Filed 10/15/20 Page 9 of 12




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
         Case 1:20-cv-08190-LLS Document 6 Filed 10/15/20 Page 10 of 12




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-08190-LLS Document 6 Filed 10/15/20 Page 11 of 12




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-08190-LLS Document 6 Filed 10/15/20 Page 12 of 12




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
